Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 21-40 are currently pending and are addressed below.
Response to Amendment
The amendment filed 05/03/2021 has been entered. Claims 21-40 are currently pending. The previous 35 USC 112 rejection is overcome by Applicant’s amendments and comments. However multiple newly added claim limitations necessitated new grounds of rejection under 35 USC 112(a).

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23, 27, and 29-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the Examiner was unable to find explicit or implicit support for the newly added limitations regarding segmenting the data into first and second portions, the second portion associated with an absence of people at the location in claims 27, 29, and 37. Additionally, support was not found regarding the limitations reciting determining a relative position of a passenger and emitting light/sound toward the relative position as in claims 23 and 34.
Therefore the newly amended claim limitations constitute new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 27-29, 32, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US 2015/0339928) in view of Tumey et al. (US 2002/0097145).

Regarding claims 21 and 27:
Ramanujam teaches An autonomous vehicle (autonomous vehicle 130) comprising: 
at least one sensor disposed on the autonomous vehicle (sensors, see at least [0001] [0096]); 
one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors (see at least [0105-0107]), configure the autonomous vehicle to perform acts comprising: 
receiving a request to pick up a passenger at a location and deliver the passenger to a destination (see at least [0014]); 
causing the autonomous vehicle to traverse to the location (see at least [0016], [0019]); 
(authentication module detecting the client 280 is in proximity to the autonomous vehicle, see at least [041]); 
identifying, based at least in part on the sensor data, a presence of the passenger at the location (authentication module detecting the client 280 is in proximity to the autonomous vehicle, see at least [041]); 
generating, based at least in part on the identifying the presence of the passenger, an output perceptible to the passenger at the location (sending notification to user’s mobile device upon arrival see at least [0020]); and 
configuring one or more aspects of the autonomous vehicle for the passenger (see at least [0067]).
Ramanujam does not explicitly teach segmenting sensor data to determine a portion associated with one or more people.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention, that in order to detect and authenticate a user/user’s device in proximity to the vehicle as taught by Ramanujam, in a typically noisy environment with multiple devices, one would have to distinguish signals from a particular user/device in order to identify the user and/or authenticate the user as taught by Ramanujam. 
Alternately or in addition, Tumey teaches a system and method of identifying and authenticating a user of a vehicle including capturing sensor data, segmenting the data to identify a portion associated with one or more people at the location and a portion not associated with the person, and identifying a passenger from the sensor data based at (see at least abstract, [0074], [0059]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous vehicle as taught by Ramanujam with the passenger identification and authentication system and method as taught by Tumey in order to facilitate authorized access to the vehicle without requiring passwords, physical interaction, or other types of authentication, separating pertinent data background areas of sensor data to identify areas of the sensor data requiring analysis.

Regarding claim 28:
Ramanujam further teaches wherein the configuring the one or more aspects of the autonomous vehicle comprises retrieving a user profile associated with the passenger and configuring one or more settings of an interior of the autonomous vehicle in accordance with the one or more settings, the one or more settings comprising one or more of lighting conditions, temperature, or ambient music (see at least [0067]).

Regarding claims 29, 32, 36, and 37, the combination of Ramanujam and Tumey teaches a system and method as in claims 21, 27, and 28 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 24, 25, 30, 31, 33, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam and Tumey as in claim 21 in view of Katara et al. (US 2016/0301698).

Regarding claims 22, 30, 31 and 38:
Ramanujam teaches the limitations as in claim 21 above.
Ramanujam does not explicitly teach identifying the presence of a passenger based on scanning a visual identifier on a user device.
Katara teaches a system and method of authorizing a passenger of an autonomous vehicle including wherein the identifying the presence of the passenger comprises: scanning, using the at least one sensor, a display of a device associated with a passenger; and confirming, based at least in part on the scanning, that a visual identifier on the display matches a predetermined visual identification, wherein the visual identifier comprises one or more of a bar code, a quick response (QR) code, or a visual code (see at least [0050]).



Regarding claims 24 and 25:
Ramanujam further teaches verifying a passenger identity, based at least in part, on input from the passenger, the input comprising at least one of a biometric input or a manual input; and based at least in part on the passenger identity, allowing ingress of the passenger (The customer may provide a form of authentication (e.g., a security code) to enter into the autonomous vehicle 330, see at least [0072]).
Additionally, Tumey further teaches identifying a passenger identity based on a biometric input including at least facial recognition (facial recognition, see at least abstract, [0001], [0074]).
	Katara also further teaches wherein the identification uses biometric data and wherein the biometric data comprises one or more of facial recognition, retinal scans, fingerprints, or voice recognition (see at least [0061]).

Claim Rejections - 35 USC § 103
Claims 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam and Tumey as in claim 21 and 29 above and further in view of Outwater et al. (US 2017/0115125).
Regarding claims 23 and 34:
Modified Ramanujam teaches the limitations as above. Ramanujam further teaches determining a relative position of a passenger. Ramanujam does not explicitly teach a light emitter.
Outwater teaches a system and method of identifying a passenger and assigned vehicle to one another including a light emitter disposed on the exterior of the vehicle and configured to produce an output perceptible to the passenger including a visual output emitted in a direction of the passenger (see at least abstract, [0039] [0048]).
It would have been obvious to one of ordinary skill at the time of the invention to modify the autonomous vehicle as taught by Ramanujam and Tumey with the method of visually identifying the vehicle to the passenger via a light emitter on the vehicle in order to solve the problem of identifying the assigned vehicle among many vehicles.

Claim Rejections - 35 USC § 103
Claims 26, 35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam, Tumey, and Katara as applied to claim 25 above, and further in view of Lu et al. (US 9,194,168).

Regarding claims 26, 35, and 39:
Modified Ramanujam teaches the limitations as in claim 25 above. Ramanujam is silent as to unlocking or opening a vehicle door.
Lu teaches a system and method of authenticating a user of an autonomous vehicle including based at least in part on verifying the identity of the passenger at least (see at least column 1, lines 23-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous vehicle fleet management system and method as taught by Ramanujam and Katara with the technique of unlocking the doors of the vehicle upon the user being authenticated as near the vehicle as taught by Lu in order to securely allow entry into the vehicle only when the authorized user has approached.

	Regarding claim 40:
 	Katara further teaches wherein the identification uses biometric data and wherein the biometric data comprises one or more of facial recognition, retinal scans, fingerprints, or voice recognition (see at least [0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Fredinburg et al. (US 10,477,159) discusses identifying a vehicle to a passenger using an exterior display.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RYAN J. RINK

Art Unit 3664


/Ryan Rink/Primary Examiner, Art Unit 3664